Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,088,714. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-20 are encompassed by claims 1-22 of U.S. Patent No. 11,088,714.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-12, 15-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN et al. (US 2014/0370927 A1), hereinafter SUN.
Regarding claim 1, SUN discloses a method, performed in a server (mobility management platform 10, see figure 3) computing device, of transmitting data, the method comprising:
receiving data, in a memory of the server computing device, from an asset tracker device (receiving the request, see ¶ 0045, 0052, from service center 12);
determining, in a processor of the server computing device, one or more weighting factors representing a respective priority associated with one or more of a latency, a cost, a power utilization and a throughput associated with transmission of the data for each of a plurality of communication channels (a weighted terminal-ranking list of any terminal responding to a same request for calling a service via an analytic hierarchy process specifically according to information on a parameter of capability of a terminal responding to the request for calling the service, including information on a terminal configuration, a moving rate, a service bandwidth, a delay requirement, and charge information, etc, see ¶ 0052); and
selecting, from the plurality of communication channels, a communication channel for transmission of the data based at least in part on the one or more weighting factors and a transmission schedule for the data (allocating a wireless network resource for the service based on fuzzy logics and neural network technology, see ¶ 0023).

Regarding claim 2, SUN discloses switching on the selected communication channel; and transmitting the data, in accordance with the selected communication channel, to at least one of: the asset tracker, an intermediary computing device associated with the asset tracker, and a communication satellite (the mobility management center platform 10 send “approves the application-approved information” 202 to the service center 12, see figure 3).

Regarding claim 5, SUN discloses the data transmission schedule is based at least in part on one or more of latency and data throughput information of each of the plurality of communication channels (a communication parameter of a wireless network such as a signal strength or a delay is collected, see ¶ 0055).

Regarding claim 6, SUN discloses the weighting factor associated with the latency is based at least in part upon a transmission distance associated with a location along an expected path of the asset tracker and an expected time of delivery of the data transmission (a parameter of capability of a terminal responding to the request for calling the service, including information on a terminal configuration, a moving rate, a service bandwidth, a delay requirement, and charge information, etc, see ¶ 0052). 

Regarding claim 10, SUN discloses the selected communication channel enables transmission of the data between the asset tracker and the server computing device via at least one of:  a cellular communication provider, a satellite communication provider and a wireless communication provider (a mobile network, see ¶ 0014).

Regarding claim 11, SUN discloses a server (a mobility management platform 10, see figure 3) computing device comprising:
a processor; and a memory including instructions, the instructions when executed in the processor causing operations comprising:
receiving data, in a memory of the server computing device, from an asset tracker device (receiving the request, see ¶ 0045, 0052, from service center, see figure 3);
determining, in a processor of the server computing device, one or more weighting factors representing a respective priority associated with one or more of a latency, a cost, a power utilization and a throughput associated with transmission of the data for each of a plurality of communication channels (a weighted terminal-ranking list of any terminal responding to a same request for calling a service via an analytic hierarchy process specifically according to information on a parameter of capability of a terminal responding to the request for calling the service, including information on a terminal configuration, a moving rate, a service bandwidth, a delay requirement, and charge information, etc, see ¶ 0052); and
selecting, from the plurality of communication channels, a communication channel for transmission of the data based at least in part on the one or more weighting factors and a transmission schedule for the data (allocating a wireless network resource for the service based on fuzzy logics and neural network technology, see ¶ 0023).

Regarding claim 12, SUN discloses switching on the selected communication channel; and transmitting the data, in accordance with the selected communication channel, to at least one of: the asset tracker, an intermediary computing device associated with the asset tracker, and a communication satellite (the mobility management center platform 10 send “approves the application-approved information” 202 to the service center 12, see figure 3).

Regarding claim 15, SUN discloses the data transmission schedule is based at least in part on one or more of latency and data throughput information of each of the plurality of communication channels (a communication parameter of a wireless network such as a signal strength or a delay is collected, see ¶ 0055).

Regarding claim 16, SUN discloses the weighting factor associated with the latency is based at least in part upon a transmission distance associated with a location along an expected path of the asset tracker and an expected time of delivery of the data transmission (a parameter of capability of a terminal responding to the request for calling the service, including information on a terminal configuration, a moving rate, a service bandwidth, a delay requirement, and charge information, etc, see ¶ 0052). 

Regarding claim 20, SUN discloses the selected communication channel enables transmission of the data between the asset tracker and the server computing device via at least one of:  a cellular communication provider, a satellite communication provider and a wireless communication provider (a mobile network, see ¶ 0014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN in view of HOTTINEN (US 2004/0066754 A1).
Regarding claims 7 and 17, SUN fails to disclose the weighting factor associated with the power utilization is based at least in part upon power consumption of respective ones of the plurality of communication channels, the power consumption being derived based on one or more of: a measurement, a computation, and a simulation.
In the same field of endeavor, HOTTINEN discloses that the weighting factors are selected for optimizing the signal power at a receiver and a quality indicator is determined for each channel based on the selected weighting factor (see abstract and ¶ 0016, 0026). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate HOTTINEN’s teaching in the network/system taught by SUN to optimize the channel selection based on power utilization of the channel. 

Allowable Subject Matter
Claims 3-4, 8-9, 13-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412